Citation Nr: 0824566	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-33 708	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served in the Army Reserve; the period of which 
has not been verified.  The veteran had active service from 
August 1975 to November 1975 and from October 1978 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
service connection for left ear hearing loss.  In its May 
2006 remand, the Board erroneously listed the issue as 
service connection for bilateral hearing loss.  Right ear 
hearing loss has not been adjudicated by way of a RO rating 
decision and has not been appealed by the veteran.  In fact, 
during a January 2006 Travel Board hearing, the veteran 
expressed agreement that the current issue on appeal was 
entitlement to service connection for left ear hearing loss.  
Therefore, the Board will only adjudicate the claim of 
service connection for left ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that the evidence of record is still not 
sufficient to adjudicate the claim of service connection for 
left ear hearing loss.  The veteran had two periods of active 
service, August 1975 to November 1975 and from October 1978 
to February 1979.  The veteran's entrance examination for the 
first period of service shows that he entered service with a 
diagnosed left ear hearing loss disability.  The record, 
however, does not include an entrance examination for his 
second period of service from October 1978 to February 1979.  
The record also does not contain any reserve records for the 
period between his service discharge in November 1975 and his 
enlistment in October 1978.  Army Reserve records may be 
probative in substantiating the veteran's claim.  

If Army Reserve records are obtained, the claims file should 
be referred to a physician for the purpose of determining 
whether pre-existing left ear hearing loss underwent an 
increase during either his first or second period of service 
which is beyond the natural progress of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's Army 
reserve records.  If these records cannot 
be obtained, all steps to obtain these 
records should be recorded in the claims 
file and the veteran should be informed.

2.  If Army Reserve records are obtained, 
refer the claims file to an appropriate VA 
physician for the purpose of obtaining an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50% 
probability) that the pre-existing left 
ear hearing loss from the first period of 
service underwent an increase in severity 
during the veteran's periods of active 
service either during his first or second 
period of service.  The physician should 
be informed that the veteran had active 
military service from August 1975 to 
November 1975 and from October 1978 to 
February 1979 and the examiner should be 
instructed to assume that the January 1979 
discharge examination showing the more 
sever findings are accurate, unless there 
is sound medical principles to say that 
the findings are not accurate.  

If an increase in severity is found, the 
examiner should state whether the increase 
is beyond the natural progress of the 
disability.  

In giving the requested opinions, the 
examiner should discuss the service 
medical records and the service reserve 
records.  A complete rationale for any 
opinion rendered should be included in the 
examining physician's report.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

